- Telesp - 6K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2009 Commission File Number: 001-14475 TELESP HOLDING COMPANY (Translation of registrants name into English) Rua Martiniano de Carvalho, 851  21 o andar São Paulo, S.P. Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A TELESP HOLDING COMPANY TABLE OF CONTENTS Item 1. Press Release entitled Quarterly Review - Telecomunicações de São Paulo S.A.  Telesp dated on June 30, 2009 . Quarterly Review Telecomunicações de São Paulo S.A. -TELESP Quarter ended June 30, 2009 with Review Report of Independent Auditors (A free translation of the original issued in Portuguese) Telecomunicações de São Paulo S.A. - TELESP Quarterly information June 30, 2009 Contents Review report of independent auditors 1 Audited financial statements Balance sheets 2 Statements of income 4 Statements of shareholders´ equity 5 Statements of cash flows 6 Notes to quarterly information 7 Management comments on consolidated performance 47 Special Review Report of Independent Auditors on Quarterly Information (A free translation of the original report issued in Portuguese) Shareholders, Management and Board Members Telecomunicações de São Paulo S.A. - TELESP São Paulo - SP 1. We have reviewed the Quarterly Information (ITR) from parent Company and Consolidated of Telecomunicações de São Paulo S.A.  TELESP, for the quarter ended June 30, 2009, including the balance sheets, the statements of income, shareholders equity and of cash flows, related notes and the performance report. This financial information was prepared by the Companys management. 2. Our review was conducted in accordance with specific standards established by the Brazilian Institute of Independent Auditors - IBRACON, in conjunction with the Brazilian Association of State Boards of Accountancy - CFC, mainly comprising: (a) inquiries of and discussions with, the officials responsible for the accounting, financial and operational areas of the Company relating to the main criteria adopted for preparing the Quarterly Information; and (b) review of information and subsequent events that had or might have had relevant effects on the financial position and results of operations of Telecomunicações de São Paulo S.A. - TELESP. 3. Based on our review, we are not aware of any significant changes that should be made to the aforementioned Quarterly Information, for it to be in conformity with the accounting practices adopted in Brazil and with rules set forth by the Brazilian Securities and Exchange Commission - CVM applicable to the preparation of the Quarterly Information. 4. As mentioned in Note 3, as a result of the changes in the accounting practices adopted in Brazil in 2008, the statements of income for the quarter and semester ended June 30, 2008, presented for comparison purposes, were adjusted and are being restated as required by Accounting Procedure NPC 12  Accounting Practices, Changes in Accounting Estimates and Correction of Errors, approved by CVM Rule No. 506. The statements of cash flows related to the quarter and semester ended June 30, 2008 are presented by Telecomunicações de São Paulo S.A.  TELESP for the first time for Quarterly Information purposes, including the effects of changes in the accounting practices adopted in Brazil in 2008, being, thus, comparable between the quarters presented. São Paulo, July 27, 2009. ERNST & YOUNG Auditores Independentes S.S. CRC-2SP015199/O-6 Luiz Carlos Marques Alexandre Hoeppers Accountant CRC-1SP147693/O-5 Accountant CRC-SC021011/O-3-T-PR-S-SP 1 Telecomunicações de São Paulo S.A. - TELESP Balance sheets June 30, 2009 and March 31, 2009 (In thousands of reais  R$) (A free translation of the original report issued in Portuguese) Parent Co mpany Consolidated Note 06/30/09 03/31/09 06/30/09 03/31/09 Assets Current assets 5,801,006 6,550,076 Cash and cash equivalents 4 1,586,415 1,783,683 Trade accounts receivable, net 5 2,780,209 3,163,691 Deferred and recoverable taxes 6 973,839 1,088,398 Inventories 7 125,818 173,300 Derivatives 32 39,756 39,756 Other 8 294,969 301,248 Noncurrent assets 13,632,021 13,272,224 Trade accounts receivable, net - - 87,386 Deferred and recoverable taxes 6 787,742 796,540 Escrow deposits 9 704,556 737,883 Credit applications 125,000 - Other 112,584 161,486 Investments 10 1,525,711 286,754 Property, plant and equipment, net 11 8,899,667 9,688,046 Intangible assets, net 12 1,476,761 1,514,129 Total assets 19,433,027 19,822,300 2 Parent Co mpany Consolidated Note 06/30/09 03/31/09 06/30/09 03/31/09 Liabilities and shareholders equity Current liabilities 4,858,891 5,201,068 Loans and financing 13 242,004 242,004 Debentures 14 14,308 14,308 Trade accounts payable 1,726,792 1,997,948 Taxes payable 15 881,756 948,443 Dividends and interest on shareholders equity 16 1,153,114 1,153,114 Reserve for contingencies 18 131,305 131,343 Payroll and related accruals 17 122,290 130,921 Derivative obligations 32 21,471 21,471 Other 19 565,851 561,516 Non-current liabilities 4,056,103 4,103,199 Loans and financing 13 1,714,355 1,714,355 Debentures 14 1,500,000 1,500,000 Taxes payable 15 41,303 61,456 Reserve for contingencies 18 566,238 569,771 Reserve for post-retirement benefit plans 30 152,412 152,412 Derivatives obligations 32 20,669 20,669 Other 61,126 84,536 Shareholders equity 20 10,518,033 10,518,033 Capital 6,575,480 6,575,480 Special goodwill reserve 63,074 63,074 Capital reserves 2,670,488 2,670,488 Legal reserve 659,556 659,556 Adjustments for equity valuation 56,562 56,562 Cumulative translation adjustments 10,233 10,233 Retained earnings 482,640 482,640 Total liabilities and shareholders equity 19,433,027 19,822,300 See accompanying notes. 3 Telecomunicações de São Paulo S.A. - TELESP Statements of income Six-month periods ended June 30, 2009 and June 30, 2008 (In thousands of reais  R$, except earnings per share) (A free translation of the original report issued in Portuguese) Parent Co mpany Consolidated Note 06/30/09 06/30/08 06/30/09 06/30/08 Gross operating revenue 21 10,639,715 11,173,651 Revenue deductions 21 (3,390,394) (3,419,496) Net operating revenue 21 7,249,321 7,754,155 Cost of services provided 22 (3,895,256) (4,231,875) Gross profit 3,354,065 3,522,280 Operating expenses (1,608,189) (1,754,496) Selling 23 (1,178,985) (1,258,159) General and administrative 24 (296,296) (354,042) Equity accounting in subsidiaries 10 (5,599) 5,732 Permanent asset disposal, net 25 (27,572) (29,138) Other operating income (expense), net 26 (99,737) (118,889) Income from operations before financial income (expense) 1,745,876 1,767,784 Financial income 27 443,117 457,849 Financial expense 27 (762,946) (780,277) Income before income tax and social contribution 1,426,047 1,445,356 Income and social contribution taxes 28 (517,686) (536,995) Reversal of interest on shareholders equity - 200,000 - 200,000 Net income 1,108,361 1,108,361 Outstanding number of shares at the balance sheet date  in thousands 20 505,841 Earnings per share - R$ 2,19113 See accompanying notes. 4 Telecomunicações de São Paulo S.A.  TELESP Statements of shareholders equity June 30, 2009 and December 31, 2008 (In thousands of reais) (A free translation of the original report issued in Portuguese) Income Capital reserves reserves Donations and Special subsidies Adjustments Cumulative Total goodwill Share Treasury for Tax Legal for equity translation Retained shareholders Capital reserve premium shares investments incentives reserve valuation adjustments earnings equity Balances at December 31, 2008 - Unclaimed dividends and interest on shareholders equity , net of taxes - Adjustments for equity valuation - Cumulative translation adjustments - Net income for the year - Appropriations: - Dividends - Interest on shareholders equity - Witholding tax on interest on shareholders equity - Balances at June 30, 2009 See accompanying notes. 5 Telecomunicações de São Paulo S.A. - TELESP Supplementary statements of cash flows Six-month periods ended June 30, 2009 and June 30, 2008 (A free translation of the original report issued in Portuguese) Company Consolidated Cash flows from operations Net income for the year 1,108,361 1,108,361 Expenses (revenues) not affecting cash 1,562,276 1,664,965 Depreciation and amortization 1,241,611 1,315,193 Monetary and exchange variations (14,304) (18,604) (Gain) loss from equity pick-up in subsidiaries 5,599 (5,732) Gain /(Loss) on permanent asset disposals 27,572 29,138 Amortization of goodwill - 58,811 - 58,811 Provision for doubtful accounts 237,488 273,422 Pension and other post-retirement benefits plans, net of funding 5,499 5,499 Others - 7,238 (Increase) decrease in operating assets: (257,199) (492,822) Trade accounts receivable (346,263) (446,392) Other current assets 89,152 23,735 Other noncurrent assets (88) (70,165) Increase (decrease) in operating liabilities: (533,365) (475,668) Payroll and related accruals (75,471) (72,535) Accounts payable and accrued expenses (19,155) 3,387 Taxes other than income taxes 2,274 4,464 Other current liabilities (568,982) (549,592) Accrued interest (23,661) (23,479) Income and social contribution taxes 85,159 83,676 Reserve for contingencies 68,058 68,310 Other noncurrent liabilities (1,587) 10,101 Cash provided by operations 1,880,073 1,804,836 Cash flows generated from (used in) investing activities Acquisition of subsidiary, net of cash acquired - Advance for future share acquisition (228,332) - 11,895 Acquisition of fixed and intangible assets, net of donations (858,661) (1,030,661) Cash from sales of fixed assets and investment 5,623 8,891 Cash received on merger - Cash used in investing activities (1,081,370) (1,009,875) Cash flows generated from (used in) financing activities Loans repaid (839,181) (883,312) New loans obtained - 355,000 - 387,500 Net payment on derivatives contracts 12,835 15,999 Dividends and interest on shareholders equity paid (782,256) (782,256) Cash used in financing activities (1,253,602) (1,262,069) (Increase) decrease in cash and cash equivalents (454,899) (467,108) Cash and cash equivalents at beginning of year 845,805 933,275 Cash and cash equivalents at end of year 390,906 466,167 Changes in cash during the year (454,899) (467,108) See accompanying notes. 6 Telecomunicações de São Paulo S.A. - TELESP Notes to quarterly information June 30, 2009 (In thousands of reais, unless otherwise stated) (A free translation of the original report issued in Portuguese) 1. Operations and background a) Controlling shareholders Telecomunicações de São Paulo S.A. - Telesp (hereinafter Telesp or Company), is headquarted at Rua Martiniano de Carvalho, 851, in the capital of the State of São Paulo. Telesp belongs to the Telefónica Group, telecommunications industry leader in Spain and present in several European and Latin American countries. The Company is controlled by Telefónica S.A., which as of June 30, 2009, holds total indirect interest of 87.95% of which 85.57% are common shares and 89.13% are preferred shares. b) Operations The Companys basic business purpose is the rendering of fixed wire telephone services in the state of São Paulo, under Fixed Switch Telephone Service Concession Agreement - STFC granted by the National Communications Agency (ANATEL), which is in charge of regulating the telecommunications sector in Brazil (note 1.c hereafter). The Company has also authorizations from ANATEL, directly or through its subsidiaries, to provide other telecommunications services, such as data communication to the business market and broadband internet services under the Speedy and Ajato brand and pay TV services (i) by satellite all over the country ( Telefônica TV Digital ) and (ii) using MMDS technology in the cities of São Paulo, Rio de Janeiro, Curitiba and Porto Alegre. According to ANATEL decision published in the Official Gazette of June 22, 2009, the sale of Speedy Services for broadband internet access is suspended since that date. In compliance with such decision, on June 26 the Company presented a Speedy network stabilization plan to ANATEL. On July 17, 2009, the Company informed ANATEL about conclusion of the Stability Plan implementation, and awaits a decision to resume the sale of Speedy. The Company is registered with the Brazilian Securities Commission (CVM) as a public held company and its shares are traded on the São Paulo Stock Exchange (BOVESPA). The Company is also registered with the US Securities and Exchange Commission (SEC) and its American Depository Shares (ADSs - level II) are traded on the New York Stock Exchange (NYSE). 7 Telecomunicações de São Paulo S.A. - TELESP Notes to quarterly information (Continued) June 30, 2009 (In thousands of reais, unless otherwise stated) (A free translation of the original report issued in Portuguese) 1. Operations and background (Continued) c) The STFC concession agreement The Company is a concessionaire of the Fixed Switch Telephone Service (STFC) to render local and domestic long-distance calls originated in Region 3, which comprises the largest part of the State of São Paulo, in Sectors 31, 32 and 34, established in the General Concession Plan (PGO). The current Concession Agreements renewal, dated December 22, 2005, in force since January 1, 2006, awarded as an onerous title, will be valid until December 31, 2025.However, the agreement can be reviewed on December 31, 2010, 2015 and 2020. Such condition allows ANATEL to set up new requirements and goals for universalization and quality of telecommunication services, according to the conditions in force by that moment. The Concession Agreement establishes that all assets owned by the Company and which are indispensable to the provision of the services described on such agreement are considered reversible assets and are deemed to be part of the concession assets. These assets will be automatically returned to ANATEL upon expiration of the concession agreement, according to the regulation in force by that moment. On June 30, 2009, the net book value of reversible assets is estimated at R$6,497,170 (R$6,702,586 on March 31, 2009), comprised mainly of switching and transmission equipment and public use terminals, external network equipment, energy equipment and system and operation support equipment. Every two years, during the agreements new 20-year period, companies will have to pay a renewal fee which will correspond to 2% of its prior-year SFTC revenue, net of taxes and social contributions. The second payment of this biannual fee has occurred on April 30, 2009 by value of R$203,333 based on the 2008 STFC net revenues. 8 Telecomunicações de São Paulo S.A. - TELESP Notes to quarterly information (Continued) June 30, 2009 (In thousands of reais, unless otherwise stated) (A free translation of the original report issued in Portuguese) 1. Operations and background (Continued) d) Subsidiaries The chart below sets out the list of direct and indirect subsidiaries of the Company as well as the percentage ownership shareholdings: Subsidiaries Jun/2009 Mar/2009 Jun/2008 A.Telecom S.A. 100% 100% 100% Telefônica Data S.A. 100% 100% 100% Telefônica Televisão Participações S.A. - - 100% Telefônica Sistemas de Televisão S.A. 100% 100% 100% Aliança Atlântica Holding B.V. 50% 50% 50% Companhia AIX de Participações 50% 50% 50% Companhia ACT de Participações 50% 50% 50% TS Tecnologia da Informação Ltda. - 100% 100% Ajato Telecomunicações Ltda. 100% 100% - 2. Corporate events a) Merger of TS Tecnologia da Informação Ltda. On May 22, 2009 the subsidiary TS Tecnologia da Informação Ltda. was taken over by its controlling company Telefônica Data S.A., for the amounts recorded in accounting registers and according to valuation report. Such company was dissolved after the mentioned operation. b) Merger of Telefônica Data Brasil Participações Ltda. and Telefônica Televisão Participações S.A. Pursuant to the Relevant Fact published on October 21, 2008, the Companys Board of Directors approved, on that date, the proposed corporate reorganization involving the Company, Telefônica Data do Brasil Participações Ltda. (DABR) and Telefônica Televisão Participações S.A. (TTP), as approved at the General Shareholders Meeting held by Telesp on November 11, 2008. 9 Telecomunicações de São Paulo S.A. - TELESP Notes to quarterly information (Continued) June 30, 2009 (In thousands of reais, unless otherwise stated) (A free translation of the original report issued in Portuguese) 2. Corporate events (Continued) b) Merger of Telefônica Data Brasil Participações Ltda. and Telefônica Televisão Participações S.A. (Continued) The transaction included the following steps: 1 st Step: DABR was merged into Telesp and, as a result, the company and its shares ceased to exist. Telesp shares then owned by DABR were directly assigned to controlling shareholder SP Telecomunicações Participações Ltda. upon merger, with the rights applicable to outstanding shares issued by TELESP remaining unchanged. DABRs net equity included goodwill from Telesp shares, in the amount of R$185,511, which was recorded at the acquisition date based on future profits. In accordance with Law No. 9532/1997, amortization of goodwill will provide Telesp a tax benefit of R$63,074 to be capitalized by the controlling shareholder upon realization, pursuant to CVM Instruction No. 319/1999. Other shareholders have preemptive rights in the subscription of capital increases. 2 nd Step: TTP was merged into Telesp, and, as a result, the company and its shares ceased to exist. Goodwill generated by the acquisition of this company in 2007 was recorded based on expected future profits, in the amount of R$848,307, and will provide Telesp a tax benefit of R$288,424. For merger purposes, the net equities of TTP and DABR were measured at book value on September 30, 2008 and October 17, 2008, respectively, by an independent appraiser whose appointment was ratified at the General Shareholders Meeting held by Telesp on November 11, 2008. The merged companies had no unrecorded contingent liabilities that would have been assumed by Telesp as a result of this transaction. The transaction is not subject to approval by Brazilian or foreign regulatory entities or anti-trust agencies. No withdrawal rights were exercised since the subsidiaries had no minority interests. c) Capital increase in Telefonica Televisão Participações S.A. (TTP) On February 29, 2008, the Company increased capital of Telefônica Televisão with shares held in A.Telecom. With this operation, A.Telecom became a wholly-owned subsidiary of TTP. On July 25, 2008 the Company increased capital of Telefônica Televisão with shares held in Telefonica Data S/A (T.Data). With this operation, T.Data became a wholly-owned subsidiary of TTP. 10 Telecomunicações de São Paulo S.A. - TELESP Notes to quarterly information (Continued) June 30, 2009 (In thousands of reais, unless otherwise stated) (A free translation of the original report issued in Portuguese) 3. Presentation of the quarterly information The individual and consolidated quarterly information as of June 30, 2009 was prepared in accordance with accounting practices adopted in Brazil, with comprise, the provisions of corporate legislation set forth in Law No. 6.404/76, as amended by Law No. 11.638/07 and by Law No. 11.941/09, and the standards established by the Brazilian Securities Commission (CVM). Quarterly information shall be analyzed together with financial statements for the last fiscal year. As permitted by CVM Resolution No. 565, which approved Technical Pronouncement No. 13, issued by the Brazilian Accounting Pronouncements Committee (CPC), the Company opted for the first-time adoption of Law No. 11638 and of Provisional Executive Order No. 449/08 in its financial statements for the year ended December 31, 2008. Consequently, the June 30, 2008 comparative information already consider the new accounting practices, the effects of which are shown below: Net Income Company Consolidated Balances per 6/30/2008 financial statements 1,108,361 1,108,361 Effects of Law No. 11638/07 (16,388) (16,388) Lease  PDTI (9,825) Lease - T.Data (lessee) 348 Financial instruments (9,870) (9,870) Deferred taxes 2,959 2,959 Equity pickup (9,477) Financial statements as of 6/30/2008 1,124,749 1,124,749 Pursuant to accounting pronouncement CPC13, goodwill based on expected future profits has ceased to be amortized as of 2009, being subject to impairment testing as defined in accounting pronouncement CPC01 (note 12). Assets and liabilities are classified as current when their realization or liquidation will probably occur in the next twelve months. Otherwise, they will be classified as non-current assets and liabilities. Accounting estimates are considered for the quarterly financial information preparation process. Such estimates are based on objective and subjective factors according to managements judgment for the appropriate amounts to be recorded in the quarterly financial information. 11 Telecomunicações de São Paulo S.A. - TELESP Notes to quarterly information (Continued) June 30, 2009 (In thousands of reais, unless otherwise stated) (A free translation of the original report issued in Portuguese) 3. Presentation of the quarterly information (Continued) Transactions, which involve estimates mentioned above, may result in different amounts those recorded in the quarterly financial information when realized in subsequent periods due to inaccurate results regarding the estimate process. The Company revises its estimation and assumptions periodically. The consolidated quarterly financial information includes the balance and transactions of direct and indirect subsidiaries according to the equity holdings described in the note 1.d. In consolidation, all assets, liabilities, revenues and expenses resulting from intercompany transactions and equity holdings between the Company and your subsidiaries have been eliminated. Some items of the financial information for June 30, 2008 were reclassified to allow their comparability with the current quarter; these reclassifications were considered to be immaterial in relation to the overall financial statements. 4. Cash and cash equivalents Company Consolidated Jun/2009 Mar/2009 Jun/2009 Mar/ 2009 Cash and Bank accounts 6,482 7,905 Short-term investments 1,579,933 1,775,778 Total 1,586,415 1,783,683 Short-term investments are basically CDB (Bank Deposits Certificate) and indexed under CDI (Certificate for Inter-bank Deposits) rate variation, which are readily liquid and maintained with reputable financial institutions. 12 Telecomunicações de São Paulo S.A. - TELESP Notes to quarterly information (Continued) June 30, 2009 (In thousands of reais, unless otherwise stated) (A free translation of the original report issued in Portuguese) 5. Trade accounts receivable, net Company Consolidated Jun/2009 Mar/2009 Jun/2009 Mar/2009 Billed amounts 2,202,905 2,596,049 Accrued unbilled amounts 1,244,463 1,462,497 Gross accounts receivable 3,447,368 4,058,546 Allowance for doubtful accounts (667,159) (807,469) Total 2,780,209 3,251,077 Current 1,797,412 2,222,249 Past-due  1 to 30 days 506,240 556,003 Past-due  31 to 60 days 193,927 206,677 Past-due  61 to 90 days 115,116 126,223 Past-due  91 to 120 days 104,565 109,157 Past-due  More than 120 days 730,108 838,237 Total 3,447,368 4,058,546 Current 2,780,209 3,163,691 Non-current - - 87,386 6. Deferred and recoverable taxes Company Cons olidated Jun/2009 Mar/2009 Jun/2009 Mar/2009 Withholding taxes 80,213 98,972 Recoverable income tax and social contribution 4,902 28,712 Deferred taxes 1,267,379 1,270,708 Tax loss carry-forwards  Income tax - 1,589 Tax loss carry-forwards  Social contribution tax - 1,098 Reserve for contingencies 347,599 347,599 Post-retirement benefit plans 51,820 51,820 Allowance for doubtful accounts 83,670 83,670 Allowance for reduction of inventory to recoverable value 23,996 23,996 Merged tax credit (6.2) 379,879 379,879 Income tax and social contribution tax on other temporary differences 380,415 381,057 ICMS (state VAT) 404,119 470,148 Other 4,968 16,398 Total 1,761,581 1,884,938 Current 973,839 1,088,398 Non-current 787,742 796,540 13 Telecomunicações de São Paulo S.A. - TELESP Notes to quarterly information (Continued) June 30, 2009 (In thousands of reais, unless otherwise stated) (A free translation of the original report issued in Portuguese) 6. Deferred and recoverable taxes (Continued) 6.1 Deferred income and social contribution taxes The Company recognized deferred income and social contribution tax assets considering the existence of taxable income in the last five fiscal years and the expected generation of future taxable profit discounted to present value based on a technical feasibility study, approved by the Board of Directors on December 19, 2008, as provided for in CVM Instruction No. 371/2002. Company estimates the realization of the deferred taxes as of June 30, 2009 as follows: Year Company Consolidated 2009 321,185 322,111 2010 400,191 402,139 2011 223,066 223,066 2012 170,407 170,407 Thereafter 171,569 171,567 Total 1,286,418 1,289,290 The recoverable amounts above are based on projections subject to changes in the future. 6.2 Merged tax credit These refer to tax benefits arising from corporate restructuring processes involving goodwill based on expected future profits, to be appropriated pursuant to the limitations imposed by tax legislation. Jun/2009 Mar/2009 TTP (a) 257,495 DABR (b) 56,766 Spanish/Figueira 65,618 379,879 Current 74,366 Non-Current 305,513 (a) At December 31, 2008, the amount of R$265,435 refers to the recognition of tax credits generated from TTP corporate restructuring, as mentioned in Note 2.b., later reclassified to this group of accounts marched with a decrease in intangible assets (Note 12). This reclassification aims at a better presentation of the quarterly information, considering that goodwill amortization ceased to be accounted for beginning 2009. (b) Tax credits generated from goodwill existing in DABR, merged by the Company in October 2008 as a result of the corporate restructuring process mentioned in Note 2.b. 14 Telecomunicações de São Paulo S.A. - TELESP Notes to quarterly information (Continued) June 30, 2009 (In thousands of reais, unless otherwise stated) (A free translation of the original report issued in Portuguese) 7. Inventories Company Consolidated Jun/2009 Mar/2009 Jun/2009 Mar/2009 Consumption materials 129,566 130,741 Resale items (*) 57,069 106,117 Public telephone prepaid cards 9,598 9,597 Scraps 161 161 Allowance for reduction to net recoverable value and obsolescence (70,576) (73,316) Total current 125,818 173,300 (*) Includes the inventory of IT equipments. The allowance for reduction to recoverable value and obsolescence takes into account timely analyses carried out by the Company. 8. Other assets Company Consolidated Jun/2009 Mar/2009 Jun/2009 Mar/2009 Advances to employees 9,654 10,360 Advances to suppliers 25,210 41,296 Prepaid expenses 115,153 118,104 Receivables from Barramar S.A. (a) - 64,252 Current Related Parties receivables (Note 29) 149,830 123,594 Amounts linked to National Treasury securities 11,467 11,467 Other assets 49,886 65,207 Total 361,200 434,280 Current 294,969 301,248 Non-current 66,231 133,032 (a) Refers to receivables from Barramar S.A. recorded by the Companhia AIX de Participações, net of allowance for losses. 15 Telecomunicações de São Paulo S.A. - TELESP Notes to quarterly information (Continued) June 30, 2009 (In thousands of reais, unless otherwise stated) (A free translation of the original report issued in Portuguese) 9. Escrow deposits Company Consolidated Jun/2009 Mar/2009 Jun/2009 Mar/2009 Civil litigation 254,044 254,088 Tax litigation 219,594 251,290 Labor claims 176,135 176,221 Freeze of assets by court order 54,783 56,284 Total non-current 704,556 737,883 The amounts presented above refer to escrow deposits for those cases in which an unfavorable outcome is considered possible, remote or probable, for the amount exceeding the amount accrued for. The escrow deposits of suits for which provisions were set up were classified in Provisions, net, up to the amount effectively recorded, as shown in Note 18. Those deposits related to provisions are presented in Note 18. 10. Investments Company Consolidated Jun/2009 Mar/2009 Jun/2009 Mar/2009 Investments carried under the equity method 1,291,992 Aliança Atlântica Holding B.V. 59,185 - - A.Telecom S.A. 614,890 - - Companhia AIX de Participações 62,568 - - Companhia ACT de Participações 17 16 - - Telefonica Data S.A. 256,093 - - Telefonica Sistemas de Televisão S.A. 299,240 - - Investments in associates 41,969 41,969 GTR Participações e Empreendimentos S.A. 1,694 1,694 Lemontree Participações S.A. 10,981 10,981 Comercial Cabo TV São Paulo S.A. 24,328 24,328 TVA Sul Paraná S.A. 4,966 4,966 Other Investments 191,750 244,785 Portugal Telecom 143,469 191,291 Zon Multimédia 14,768 19,981 Other investments 33,513 33,513 Total 1,525,711 286,754 16 Telecomunicações de São Paulo S.A. - TELESP Notes to quarterly information (Continued) June 30, 2009 (In thousands of reais, unless otherwise stated) (A free translation of the original report issued in Portuguese) 10. Investments (Continued) Investments in affiliates accounted for under the equity method at June 30, 2009 and March 31, 2009: Number of shares (thousands) Total number of shares Interest % interest Voting Affiliates Net equity ON PN Total ON PN Total Total Capital GTR Participações e Empreendimentos S.A 2,637 878 1,757 2,635 - 1,757 1,757 66,7% 0,0% Lemontree Participações S.A. 16,547 124,839 249,682 374,521 - 249,682 249,682 66,7% 0,0% Comercial Cabo TV São Paulo S.A. 39,164 12,282 12,282 24,564 2,444 12,282 14,726 59,9% 19,9% TVA Sul Paraná S.A. 6,980 13,656 13,656 27,312 6,691 13,656 20,347 74,5% 49,0% In June 2009, the Company made an advance for future capital increase, in the amount of R$ 15,000, in its wholly-owned subsidiary Telefônica Data S.A. The Company and Consolidated equity method in subsidiaries and affiliates is as follows: Company Consolidated Jun/2009 Jun/2008 Jun/2009 Jun/2008 Aliança Atlântica 3,915 - - A. Telecom 3,271 - 15 Companhia AIX de Participações 213 - - Companhia ACT de Participações 1 (2) - - Telefonica Data S.A. (19,223) - - Telefônica Sistemas de Televisão S.A. 6,227 - GTR Participações e Empreendimentos S.A. - (289) Lemontree Participações S.A. - 2,193 Comercial Cabo TV São Paulo S.A. - 4,986 TVA Sul Paraná S.A. - (1,173) (5,599) 5,732 17 Telecomunicações de São Paulo S.A. - TELESP Notes to quarterly information (Continued) June 30, 2009 (In thousands of reais, unless otherwise stated) (A free translation of the original report issued in Portuguese) 11. Property, Plant and Equipment, Net Company Annual Jun/2009 Mar/2009 depreciation Accumulated Accumulated rate % Cost depreciation Net book value Cost depreciation Net book value Property, plant and equipment in service 41,872,423 (33,526,112) 8,346,311 Switching and transmission equipment 17,618,542 (15,453,976) 2,164,566 Transmission equipment, overhead, underground and building cables, teleprinters, PABX, energy equipment and furniture 12,489,984 (10,211,293) 2,278,691 Transmission equipment - modems 1,392,366 (1,006,050) 386,316 Underground and undersea cables, poles and towers 5.00 to 6.67 621,109 (413,320) 207,789 Subscriber, public and booth equipment 2,212,557 (1,781,263) 431,294 IT equipment 589,324 (513,719) 75,605 Buildings and underground cables 6,601,285 (4,065,733) 2,535,552 Vehicles 50,335 (36,588) 13,747 Land - - 227,751 - 227,751 Other 4.00 to 20.00 69,170 (44,170) 25,000 Property, plant and equipment in progress - 553,356 - 553,356 Total 42,425,779 (33,526,112) 8,899,667 Average annual depreciation rates - % 10,33 Assets fully depreciated 21,765,035 18 Telecomunicações de São Paulo S.A. - TELESP Notes to quarterly information (Continued) June 30, 2009 (In thousands of reais, unless otherwise stated) (A free translation of the original report issued in Portuguese) 11. Property, Plant and Equipment, Net (Continued) Consolidated Annual Jun/2009 Mar/2009 depreciation Accumulated Accumulated rate% Cost depreciation Net book value Cost depreciation Net book value Property, plant and equipment in service 43,196,753 (34,140,594) 9,056,159 Switching and transmission equipment 17,656,677 (15,465,951) 2,190,726 Transmission equipment, overhead, underground and building cables, teleprinters, PABX, energy equipment and furniture 12,739,536 (10,260,378) 2,479,158 Transmission equipment  Modems 1,462,506 (1,029,985) 432,521 Underground and undersea cables, poles and towers 5.00 to 6.67 634,292 (417,396) 216,896 Subscriber, public and booth equipment 2,274,750 (1,821,637) 453,113 IT equipment 651,829 (557,277) 94,552 Buildings and underground cables 6,603,483 (4,067,485) 2,535,998 TV equipment 8.00 to 33.00 753,667 (385,483) 368,184 Vehicles 51,757 (37,744) 14,013 Land - - 227,751 - 227,751 Other 4.00 to 20.00 154,271 (97,258) 57,013 Provision for losses - (13,766) - (13,766) Property, plant and equipment in progress - - 631,887 - 631,887 Total 43,828,640 (34,140,594) 9,688,046 Average annual depreciation rates - % 11,28 Assets fully depreciated 22,126,824 19 Telecomunicações de São Paulo S.A. - TELESP Notes to quarterly information (Continued) June 30, 2009 (In thousands of reais, unless otherwise stated) (A free translation of the original report issued in Portuguese) 12. Intangible assets, net Company Consolidated Jun/2009 Mar/2009 Jun/2009 Mar/2009 Goodwill 728,052 728,201 Other intangibles 748,709 785,928 1,476,761 1,514,129 Company Consolidated Jun/2009 Mar/2009 Jun/2009 Mar/2009 Goodwill Ajato Telecomunicações Ltda - - 149 TS Tecnologia da Informação Ltda. 945 945 Ágio Spanish e Figueira (merged from TDBH) (a) 139,957 139,957 Santo Genovese Participações Ltda. (b) 71,892 71,892 Telefônica Televisão Participações S.A. (c) 515,258 515,258 728,052 728,201 (a) Goodwill arising from the spin-off of Figueira, which was merged into the Company as a result of the merger of Telefônica Data Brasil Holding S.A. (TDBH) in 2006. (b) Goodwill arising from the acquisition of control over Santo Genovese Participações Ltda. (controlling shareholder of Atrium Telecomunicações Ltda.), in 2004. (c) Goodwill arising from the acquisition of TTP (see Note 2.b) is based on a study of future profitability. For this ITR reporting purposes, the tax credit as of December 31, 2008, in the amount of R$265,435, was reclassified to Deferred and Recoverable Taxes in the form of tax credits from merger (Note 6), considering that goodwill amortization ceased to be accounted for at December 31, 2008. 20 Telecomunicações de São Paulo S.A. - TELESP Notes to quarterly information (Continued) June 30, 2009 (In thousands of reais, unless otherwise stated) (A free translation of the original report issued in Portuguese) 12. Intangible assets, net (Continued) Company Annual Jun/2009 Mar/2009 depreciation Accumulated Net book Accumulated Net book rate % Cost depreciation value Cost depreciation value Other intangibles Softwares 2,356,281 (1,665,210) 691,071 Customer Portfolio (a) 72,561 (45,350) 27,211 Other 10.00 to 20.00 184,992 (154,565) 30,427 Total 2,613,834 (1,865,125) 748,709 Average annual depreciation rates % Assets fully depreciated 1,132,982 Consolidated Annual Jun/2009 Mar/2009 depreciation Accumulated Net book Accumulated Net book rate% Cost depreciation value Cost depreciation value Other intangibles Software 2,527,753 (1,805,473) 722,280 Customer Portifolio (a) 72,561 (45,350) 27,211 Other 10.00 to 20.00 195,958 (159,521) 36,437 Total 2,796,272 (2,010,344) 785,928 Average annual depreciation rates % 19.74 Assets fully depreciated 1,132,982 (a) Acquisition of IP network customer portfolio from Telefônica Data in December 21 Telecomunicações de São Paulo S.A. - TELESP Notes to quarterly information (Continued) June 30, 2009 (In thousands of reais, unless otherwise stated) (A free translation of the original report issued in Portuguese) 13. Loans and financing Company/Consolidated Balance in Jun/2009 Annual Currency interest rate Maturity Current Long-term Total Loans and financing - BNDES URTJLP TJLP+3.73% Until 2015 48,381 1,663,345 1,711,726 Mediocrédito US$ 1.75% 2014 6,312 21,757 28,069 Untied Loan  JBIC JPY Libor + 1.25% 2009 50,676 - 50,676 Resolution 2770 JPY 5.78% 2009 19,110 - 19,110 Total 124,479 1,685,102 1,809,581 Company/Consolidated Balance in Mar/2009 (*) Annual Currency interest rate Maturity Current Long-term Total Loans and financing - BNDES URTJLP TJLP+3.73% Until 2015 18,853 1,690,523 1,709,376 Mediocrédito US$ 1.75% 2014 7,277 23,832 31,109 Untied Loan  JBIC JPY Libor + 1.25% 2009 57,691 - 57,691 Resolution 2770 JPY 1.62% a 5.78% 2009 158,183 - 158,183 - Total 242,004 1,714,355 1,956,359 (*) Amounts presented at fair value, when applicable. Covenants and guarantees The loan from Japan Bank for International Cooperation  JBIC and BNDES include restrictive covenants related to the maintenance of certain financial indices, which to date have been met. The loan taken out with Mediocrédito is secured by the Federal Government and the financing with BNDES is guaranteed by SP Telecomunicações Participações Ltda. Consolidated long-term debt maturities At June 30, 2009, noncurrent loans and financing mature as follows: Year Amounts 2010 172,214 2011 344,160 2012 343,756 2013 343,348 Thereafter 481,624 Total 1,685,102 22 Telecomunicações de São Paulo S.A. - TELESP Notes to quarterly information (Continued) June 30, 2009 (In thousands of reais, unless otherwise stated) (A free translation of the original report issued in Portuguese) 14. Debentures Company and Consolidated Balance in Jun/09 Annual interest Long- Currency rate Maturity Current term Total CDI rate + Debentures R$ 0.35% 2010 Total Company and Consolidated Balance in Mar/2009 Annual interest Long- Currency rate Maturity Current term Total CDI rate + Debentures R$ 0.35% 2010 14,308 1,500,000 1,514,308 Total 14,308 1,500,000 1,514,308 Debenture conditions were renegotiated on September 1, 2007, date of end of the first Remuneration period and beginning of the second Remuneration period. This period ends on the debentures maturity date; namely September 1, 2010. Debentures are entitled to interest yield, payable on a quarterly basis, corresponding to the interbank deposit certificate index (DI), capitalized at 0.35% p.a. spread. 23 Telecomunicações de São Paulo S.A. - TELESP Notes to quarterly information (Continued) June 30, 2009 (In thousands of reais, unless otherwise stated) (A free translation of the original report issued in Portuguese) 15. Taxes payable Company Consolidated Jun/2009 Mar/2009 Jun/2009 Mar/2009 Taxes on income (a) Income tax 41,234 42,097 Social contribution tax 13,335 13,654 Deferred Taxes Income tax 144,680 144,680 Social contribution tax 14,498 14,498 Indirect taxes ICMS (state VAT) 602,234 648,737 PIS and COFINS (taxes on revenue) 69,067 96,341 Legal Liabilities (b) 28,266 28,266 Other (c) 9,745 21,626 Total 923,059 1,009,899 Current 881,756 948,443 Non-current 41,303 61,456 (a) Income and social contribution taxes payable are presented net of payments on an estimate basis (Note 6); (b) Legal obligations account records tax liabilities, net of escrow deposits, which are being questioned in court. (c) The item Others includes R$163,116 of FUST payable as of June 30, 2009 (R$151,595 as of March 31, 2009), net of escrow deposits of R$172,327 (R$164,013 as of March 31, 2009), and the difference, in the amount of R$9,211, is still recorded under assets, as escrow deposits. In determining and accounting for federal taxes for the period ended June 30, 2009, the Company adopted the rules of the Transition Taxation Regime (RTT) as defined in Law No. 11.941/09. 16. Dividends and interest payable to shareholders Company/Consolidated Jun/2009 Mar/2009 Interest on shareholders equity 438,679 Telefónica Internacional S.A. - 234,441 SP Telecomunicações Participações Ltda. - 77,036 Minority shareholders 127,202 Dividends 714,435 Telefónica Internacional S.A. - 261,963 SP Telecomunicações Participações Ltda. - 86,079 Minority shareholders 366,393 Total 1,153,114 24 Telecomunicações de São Paulo S.A. - TELESP Notes to quarterly information (Continued) June 30, 2009 (In thousands of reais, unless otherwise stated) (A free translation of the original report issued in Portuguese) 16. Dividends and interest payable to shareholders (Continued) Most of the interest on shareholders equity and total dividends payable to minority shareholders refer to available amounts declared, but not claimed yet. 17. Payroll and related charges Company Consolidated Jun/2009 Mar/2009 Jun/2009 Mar/2009 Salaries and fees 21,014 22,526 Payroll charges 75,877 81,485 Accrued benefits 3,353 3,488 Employee profit sharing 22,046 23,422 Total 122,290 130,921 18. Reserves, net The Company, as an entity and also as the successor to the merged companies, and its subsidiaries are involved in labor, tax and civil lawsuits filed with different courts. The Company management, based on the opinion of its legal advisors, set up provision for suits whose likelihood of loss is assessed as probable. The table below shows the breakdown of reserves by nature and activities during the second quarter of 2009: Nature Consolidated Labor Tax Civil Total Balances as of 03/31/2009 511,141 167,887 259,089 938,117 Additions 3,962 1,212 65,067 70,241 Transfers/Write-offs (165,351) (210) (13,822) (179,383) Monetary restatement 10,507 607 3,753 14,867 Balances as of 03/31/2009 360,259 169,496 314,087 843,842 Escrow deposits (98,127) (60,870) (35,765) (194,762) Net balances as of 06/30/2009 Current 49,275 - 81,628 130,903 Non-current 212,857 108,626 196,694 518,177 25 Telecomunicações de São Paulo S.A. - TELESP Notes to quarterly information (Continued) June 30, 2009 (In thousands of reais, unless otherwise stated) (A free translation of the original report issued in Portuguese) 18. Reserves, net (Continued) (a) In the case lawsuits of civil and labor natures referring to cases considered similar and usual (massive), management has been using, as from the second quarter of 2009, estimates calculated based on the historical average of payments made in mass lawsuits to set up provision for contingencies. The reversal of provision for labor claims amounted to R$158,478 and supplementation of provision for civil suits totaled R$49,474, both of which are recorded in Other operating income (expenses), net (Note 26). 18.1 Labor contingencies and reserves Amount involved Risk - Consolidated Jun/2009 Mar/2009 Probable 511,141 Possible 68,691 Total 579,832 These contingencies involve several lawsuits, mainly related to wage differences, and equivalence, overtime, employment relationship with employees of outsourced companies and job hazard premium, among others. In this six-month period, due to the procedural progress, the risk posed by the Civil Class Action filed by the Ministry of Labor determining that Telesp not engage a representative company to perform the Companys business activities was altered from remote to possible. The possible risk involved in this civil class action was not quantified in the table above, since, in the event of an unfavorable outcome, it is currently not possible to estimate the Companys loss nor of attributing a limit equivalent to the case amount. 18.2 Tax contingencies and reserves Amount involved Risk  Consolidated Jun/2009 Mar/2009 Probable 167,887 Possible 2,831,776 Total 2,999,663 In connection with the last financial year, the major lawsuits filed this six-month period are as follows: 26 Telecomunicações de São Paulo S.A. - TELESP Notes to quarterly information (Continued) June 30, 2009 (In thousands of reais, unless otherwise stated) (A free translation of the original report issued in Portuguese) 18. Reserves, net (Continued) 18.2 Tax contingencies and reserves (Continued) - Claims to offset credits arising from determination of negative IRPJ and CSLL balance in calendar year 2003, in the amount of R$460,464. The proceeding awaits decision at the first stage of tax appeals. According to risk assessment made by external legal counsel, of the total amount involved, R$92,810 presents risk of possible loss, and for the remaining amount, the risk is assessed as remote. Considering this risk assessment, no provision was set up. - New information notice drawn up by the São Paulo State Finance Office, referring to non-payment of ICMS, during the period from January 2006 to December 2007, due on amounts received for purposes of lease of chattels (modem), totaling R$53,089. The proceeding is awaiting decision at the appellate court. Considering that the risk was assessed as possible, no provision was made. - Infraction notices related to nonpayment of ICMS in the period from January 2006 to December 2007, for non-inclusion of revenues from rendering of several supplemental services and value added, in the amount of R$429,678 upon determination of the tax basis. Related risk is assessed as possible by legal counsel. The claim is at the 2nd administrative level. Considering the risk level, no provision was made. 18.3 Civil contingencies and reserves Amount involved Risk - Consolidated Jun/2009 Mar/2009 Probable 259,089 Possible 419,777 Total 678,866 In connection with the last financial year, the major lawsuits filed this quarter are as follows: 27 Telecomunicações de São Paulo S.A. - TELESP Notes to quarterly information (Continued) June 30, 2009 (In thousands of reais, unless otherwise stated) (A free translation of the original report issued in Portuguese) 18. Reserves, net (Continued) 18.3 Civil contingencies and reserves (Continued) - Civil Class Action proposed by the São Paulo State Prosecutors Office, claiming indemnity to all telecommunications service consumers for material and moral damages suffered during the period from 2004 to 2009, as a result of low quality and faulty services provided. The intended sentence is generic and the attribution of responsibility to indemnify shall occur through liquidation and execution of the decision by the consumers, the Prosecutors Office having proposed the execution amount of R$1 billion in the event the number of activations is not commensurate with the severity of the damage, to be deposited in the Special Fund for Expenses Related to Reimbursement of Damaged Diffused Interests. The possible risk involved in this civil class action was not quantified in the table above, since, in the event of an unfavorable outcome, it is currently not possible to estimate the Companys loss nor of attributing a limit equivalent to the case amount. The contingencies with a possible unfavorable outcome to the Company refer substantially to suits relating to different procedural matters, such as: unrecognized ownership of telephone lines, indemnification for property and personal damages, PIS and COFINS on subscription and monthly payment of Fixed Switched Telephone Services (STFC), among others, totaling approximately R$663,724. 28 Telecomunicações de São Paulo S.A. - TELESP Notes to quarterly information (Continued) June 30, 2009 (In thousands of reais, unless otherwise stated) (A free translation of the original report issued in Portuguese) 19. Other liabilities Company Consolidated Jun/2009 Mar/2009 Jun/2009 Mar/2009 Consignments on behalf of third parties 145,664 122,133 Amounts charged to users 96,792 69,962 Withholdings 47,853 51,152 Other 1,019 1,019 Advances from customers 58,306 58,306 Amounts to be refunded to subscribers 70,667 59,355 Concession renewal fee (Note 1.c) - 128,583 - 128,583 Accounts payable  sale of share fractions (a) 113,229 113,229 Other 44,810 95,028 Total 561,259 576,634 Current 524,552 514,763 Noncurrent 36,707 61,871 (a) Amounts resulting from the auction of share fractions relating to reverse stock split process in 2005, and TDBH acquisition process in 2006. 20. Shareholders equity Capital Stock Paid-in capital is of R$6,575,480 at June 30, 2009 and March 31, 2009. Subscribed and paid-in capital is represented by shares without par value, as follows: Jun/2009 Mar/2009 Total Capital in shares Common shares 168,819,870 Preferred shares 337,417,402 Total 506,237,272 Treasury shares Common shares (210,579) Preferred shares (185,213) Total (395,792) Outstanding shares Common shares 168,609,291 Preferred shares 337,232,189 Total 505,841,480 Book value per outstanding share in R$ 20.79 29 Telecomunicações de São Paulo S.A. - TELESP Notes to quarterly information (Continued) June 30, 2009 (In thousands of reais, unless otherwise stated) (A free translation of the original report issued in Portuguese) 20. Shareholders equity (Continued) Dividends  Accumulated earnings on December 31, 2008 At the Annual Shareholders Meeting held on March 25, 2009 approval was given to allocation of dividends based on the remaining profit balance from 2008, in the amount of R$395,109, provided for in the profit allocation proposal. Payment of such dividends began on June 17, 2009. Interim dividends  2009 financial year On May 18, 2009, the Companys Board of Directors approved the statement and payment of interim dividends, in the amount of de R$ 470,000, based on profit recorded in the quarterly balance sheet as of March 31, 2009. Payment of such dividends began on June 17, 2009. 21. Net operating revenue Company Consolidated Jun/2009 Jun/2008 Jun/2009 Jun/2008 Monthly subscription charges (i) 2,817,499 2,619,639 Activation fees 66,430 66,420 Local service (i) 1,235,618 1,348,657 LDN - Domestic long-distance 1,790,857 1,832,540 LDI  International long-distance 62,719 72,892 Interconnection services 2,093,039 2,136,703 Network usage services 228,602 228,602 Public telephones 233,459 233,459 Data transmission 1,632,192 1,790,743 Network access 188,502 172,874 TV Service - - 140,103 Others 290,798 531,019 Gross operating revenue 10,639,715 11,173,651 Taxes on gross revenue (2,734,010) (2,918,094) ICMS (State VAT) (2,338,105) (2,459,379) PIS and COFINS (taxes on revenue) (381,738) (437,438) ISS (Municipal service tax) (14,167) (21,277) Discounts (656,384) (501,402) Net operating revenue 7,249,321 7,754,155 (i) For a better presentation of Operating Revenue to the market and regulatory agency, ANATEL, the Company made reclassifications to the amounts as of June 2008. The main reclassifications were made between the items Monthly subscription charges, Local service  , TV Service  and Others. 30 Telecomunicações de São Paulo S.A. - TELESP Notes to quarterly information (Continued) June 30, 2009 (In thousands of reais, unless otherwise stated) (A free translation of the original report issued in Portuguese) 21. Net operating revenue (Continued) Revenues from lease operations are recorded as Others under Gross operating revenue. Tariff adjustments affecting reported revenues Tariff adjustment for wireline to wireline services effective as of July 24, 2008. Tariffs increased by 3.01% for Local and National Long Distance (LDN) services. Local network tariffs (TU-RL) also increased by 3.01% as of July 24, 2008. Tariff adjustment of 3.01% for wireline to mobile services (VC1, VC2 and VC3), also is effective as of July 24, 2008. Local network tariffs (VUM) also increased by 2.06% as of July 24, 2008. 22. Cost of services provided Company Consolidated Jun/2009 Jun/2008 Jun/2009 Jun/2008 Depreciation and amortization (1,121,073) (1,183,725) Personnel (108,925) (128,642) Materials (14,866) (56,119) Network interconnection (1,852,286) (1,873,652) Outsourced services (596,719) (698,097) Other (201,387) (291,640) Total (3,895,256) (4,231,875) 23. Selling expenses Company Consolidated Jun/2009 Jun/2008 Jun/2009 Jun/2008 Depreciation and amortization (77,873) (78,009) Personnel (173,931) (183,477) Materials (31,851) (31,973) Outsourced services (648,771) (654,695) Allowance for doubtful accounts (237,488) (273,420) Other (9,071) (36,585) Total (1,178,985) (1,258,159) 31 Telecomunicações de São Paulo S.A. - TELESP Notes to quarterly information (Continued) June 30, 2009 (In thousands of reais, unless otherwise stated) (A free translation of the original report issued in Portuguese) 24. General and administrative expenses Company Consolidated Jun/2009 Jun/2008 Jun/2009 Jun/2008 Depreciation and amortization (42,665) (53,459) Personnel (81,898) (85,719) Materials (4,593) (4,753) Outsourced services (150,908) (178,564) Other (16,232) (31,547) Total (296,296) ) (354,042) 25. Permanent asset disposal, net Company Consolidated Jun/2009 Jun/2008 Jun/2009 Jun/2008 Proceeds from sale of property, plant and equipment 5,623 8,891 Cost of sale of property, plant and equipment (33,195) (38,029) Total (27,572) ( (29,138) 26. Other operating income, net Company Consolidated Jun/2009 Jun/2008 Jun/2009 Jun/2008 Income 224,191 243,433 Technical and administrative services 25,580 23,129 Income from Supplies 7,898 10,987 Dividends 14,515 18,394 Fines on telecommunication services 66,413 74,416 Recovered expenses 10,077 10,925 Reversal of provision for contingencies 21,937 23,456 Rent of shared infrastructure 22,552 22,552 Amortization of negative goodwill  Company AIX - 4,367 - 4,367 Unidentified billing 85 22,393 22,393 Other revenue 28,459 32,814 Expenses (323,928) (362,322) Allowance for reduction to market value of inventories (2,035) (2,937) Amortization of goodwill - (63,179) - (63,179) Donations and sponsorships (10,259) (10,517) Taxes other than income taxes (133,189) (159,861) Provision for contingencies (a) (104,765) (104,960) Other expense (10,501) (20,868) Total (99,737) (118,889) (a) I ncludes reversal of provisions for labor claims of R$158,478 and supplementation of provision for civil suits of R$49,474, as mentioned in Note 18. 32 Telecomunicações de São Paulo S.A. - TELESP Notes to quarterly information (Continued) June 30, 2009 (In thousands of reais, unless otherwise stated) (A free translation of the original report issued in Portuguese) 27. Financial income (expenses) Company Consolidated Jun/2009 Jun/2008 Jun/2009 Jun/2008 Financial income 443,117 457,849 Income from short-term investments 56,058 60,797 Gains from derivative transactions 305,362 308,333 Interests receivable 16,116 16,321 Monetary/exchange variations Receivable 64,323 64,369 Other 1,258 8,029 Financial expenses (762,946) (780,277) Interest on Shareholders Equity - (200,000) - (200,000) Interests Payable (193,574) (197,837) Losses on derivative transactions (353,327) (359,303) Expenses on financial transactions (4,889) (12,639) Monetary/exchange variations Payable (11,156) (10,498) Total (319,829) (322,428) 28. Income and social contribution taxes The Company recognizes income tax and social contribution monthly on the accrual basis and pays the taxes on an estimated basis, in accordance with the trial balance for suspension or reduction. The taxes calculated on income until the month of the financial statements are recorded in liabilities or assets, as applicable. Reconciliation of reported income tax expense and combined statutory tax rates The following table is a reconciliation of the reported tax charges presented in the result and the amounts calculated applying 34% (income tax of 25% and social contribution tax of 9%) in June, 2009 and 2008: Company Consolidated Jun/2009 Jun/2008 Jun/2009 Jun/2008 Income before taxes 1,426,047 1,445,356 Income tax and Social contribution taxes Income tax and Social contribution tax expense (484,856) (491,421) Permanent differences Equity pick-up (1,904) 1,949 Subsidiaries temporary differences - - - Nondeductible expenses, gifts, incentives and dividends received (37,144) (53,741) Other Incentives (cultural, food and transportation) 6,218 6,218 Total (income tax + social contribution tax) (517,686) (536,995) 33 Telecomunicações de São Paulo S.A. - TELESP Notes to quarterly information (Continued) June 30, 2009 (In thousands of reais, unless otherwise stated) (A free translation of the original report issued in Portuguese) 28. Income and social contribution taxes (Continued) Reconciliation of reported income tax expense and combined statutory tax rates (Continued) Deferred income and social contribution tax assets and liabilities are broken down in Notes 6 and 15, respectively. Income and social contribution taxes payable at June 30, 2009, individual and consolidated amount respectively to R$404.954 and R$151.776. 29. Transactions with related parties The principal balances with related parties are as follows: Consolidated Jun/2009 Mar/2009 Assets Current assets 459,616 Trade accounts receivable 336,022 Intercompany receivables 123,594 Non-current assets 28,454 Intercompany receivables 28,454 Total assets 488,070 Liabilities Current liabilities 1,121,717 Trade accounts payable 415,445 Dividends and interest on shareholders equity - 659,519 Intercompany payables 46,753 Non-current liabilities 22,665 Intercompany payables 22,665 Total Liabilities 1,144,382 34 Telecomunicações de São Paulo S.A. - TELESP Notes to quarterly information (Continued) June 30, 2009 (In thousands of reais, unless otherwise stated) (A free translation of the original report issued in Portuguese) 29. Transactions with related parties (Continued) Consolidated Jun/2009 Jun/2008 Statement of income Revenues 168,304 Telecommunications services 168,304 Financial income - Costs and expenses (1,244,136) Cost of services provided (962,123) Selling (197,149) General and administrative (84,864) Financial Expenses - Transactions with related parties were carried out at arms length. Trade accounts receivable include receivables for telecommunications services. Principally Vivo S.A., Atento Brasil S.A., Terra Networks Brasil S.A. and Telefónica de España S.A., particularly for long-distance services and Tiws Brasil Ltda, due the contract of rendering services of rights of use of undersea fiber optic. Other intercompany receivables in current and non-current assets comprise credits from Telefónica Internacional S.A., Telefônica Serviços Empresariais do Brasil Ltda., Telefônica Del Peru and other group companies, corresponding to services rendered, advisory fees, expenses with salaries and other expenses paid by the Company to be refunded by the related companies. Trade accounts payable include services provided primarily by Atento Brasil S.A., Vivo S.A., TIWS Brasil, Terra Networks Brasil S.A., Telefônica Pesquisa e Desenvolvimento do Brasil Ltda., and for international long-distance services provided principally by Telefónica de España S.A. We also highlight the rendering of administrative services in the accounting, financial, human resources, property, logistics and IT areas payable to Telefônica Serviços Empresariais do Brasil Ltda. Other intercompany payables in current and non-current liabilities are comprised mainly of management and technical services payable to Telefónica Internacional S.A., software development and maintenance services payable to Telefônica Pesquisa e Desenvolvimento do Brasil Ltda., and reimbursements payable to Telefônica Serviços Empresariais do Brasil Ltda. Revenue from telecommunications services comprises mainly billings to Vivo S.A., Terra Networks Brasil S.A. and Atento Brasil S.A. 35 Telecomunicações de São Paulo S.A. - TELESP Notes to quarterly information (Continued) June 30, 2009 (In thousands of reais, unless otherwise stated) (A free translation of the original report issued in Portuguese) 29. Transactions with related parties (Continued) Other operating revenues are basically from network infrastructure leased to Vivo S.A. and Atento Brasil S.A. Cost of services provided refers mainly to interconnection and traffic services (mobile terminal) expenses, provided by Vivo S.A. and subsidiaries, call center management services provided by Atento Brasil S.A. Selling expenses refer mainly to marketing services provided by Atento Brasil S.A. and commissions paid to cellular telephone operators with Vivo S.A. General and administrative expenses refer to administrative management services provided by Telefônica Serviços Empresariais do Brasil Ltda, and management and technical services payable to Telefónica Internacional S.A. 30. Post-retirement benefit plans The Company maintains the same post-employment benefit plans disclosed in the latest annual financial statements. In the first half of 2009, the Company made contributions to the PBS Telesp Plan in the amount of R$12 (R$ 15 in the same period of 2008) and to Plano Visão Telesp in the amount of R$9.965 (R$9.980 in the same period of 2008). A. Telecom sponsors two private pension plans for defined contribution; namely, one similar to that of Telesp, denominated Visão Assist Benefits Plan, which is granted to approximately 30% of its employees and another, denominated Visão A. Telecom Benefits Plan, whose basic and additional contributions by sponsor correspond to 30% of basic and additional contribution by participants. The contributions of A. Telecom to these plans totaled R$162 in the first half of 2009 (R$101 in the same period of 2008). Telefonica Data S.A. individually sponsors a defined contribution plan similar to that of the Company, the Visão Telefônica Empresas Benefit Plan. Total contributions to this plan totaled R$275 in the first half of 2009 (R$ 321 in the same period of 2008). 36 Telecomunicações de São Paulo S.A. - TELESP Notes to quarterly information (Continued) June 30, 2009 (In thousands of reais, unless otherwise stated) (A free translation of the original report issued in Portuguese) 30. Post-retirement benefit plans (Continued) The actuarial valuation of the plans was made in December 2008 and 2007 based on the record of plan members as of August 2008 and 2007, respectively, and the financial information as of October 31, 2008 was updated to December 31, 2008 and August 2007, respectively, and the projected unit credit method was adopted. Actuarial gains or losses for each year were immediately recognized in each of the periods. The plans assets are positioned on to October 31, 2008 updated for December 31, 2008 and December, 31 2007 respectively, where for multiemployer plans (PAMA and PSB-A), apportionment of the plan assets was made based on the sponsoring entitys actuarial liabilities in relation to the plans total actuarial liabilities. Actuarial liabilities recorded by the Company as of June 30, 2009 and March 31, 2009 are as follows: Plan Jun/2009 Mar/2009 CTB 27,109 PAMA 125,303 Total parent company and consolidated 152,412 The other plans sponsored by the Company and its subsidiaries record an actuarial surplus (PBS-A, PBS Telesp, Visão Telesp and Visão Telefônica Empresas) and are not recorded in accounting, with the latest actuarial valuation occurred in December 2008. 31. Insurance The Company and its subsidiaries polices as well as that of the Telefónica Group includes the maintenance of insurance coverage for all assets and liabilities involving significant amounts and high risks based on managements judgment and following Telefónica S.A.s corporate program guidelines. The Company and its subsidiaries management understand that the insurance taken out is sufficient to cover any losses. The major insured assets, liabilities or interests and the related amounts are shown below: Type Insurance coverage Operational risks (with loss of profits) US$11,009,916thousand Optional civil responsibility  vehicles R$1,000 ANATEL guarantee insurance R$12,404.5 37 Telecomunicações de São Paulo S.A. - TELESP Notes to quarterly information (Continued) June 30, 2009 (In thousands of reais, unless otherwise stated) (A free translation of the original report issued in Portuguese) 32. Financial instruments The table below shows a breakdown of financial assets and liabilities as of June 30, 2009. Consolidated Measured at fair value through profit Available Amortized Total book Total Financial assets or loss for sale cost Hedge value fair value Current assets Cash and cash equivalents (Note 4) 8,036 - - - 8,036 8,036 Short-term investments (Note 4) 925,638 - - - 925,638 925,638 Derivatives 920 - - 1,329 2,249 2,249 Noncurrent assets Interests in other companies - 255,168 - - 255,168 255,168 Amounts linked to the National - - 11,639 - 11,639 11,639 Treasury Derivatives 45 - - - 45 45 Total financial assets 934,639 255,168 11,639 1,329 1,202,775 1,202,775 Consolidated Measured at fair value through profit Amortized Total book Total fair Financial liabilities or loss cost Hedge value value Current liabilities Loans, financing (Note 13) 76,098 48,381 - 124,479 124,479 Debentures (Note 14) - 11,176 - 11,176 11,176 Derivatives 45 - 31,510 31,555 31,555 Noncurrent liabilities Loans and financing (Note 13) 21,757 1,663,345 - 1,685,102 1,685,102 Debentures (Note 14) - 1,500,000 - 1,500,000 1,500,000 Derivatives - - 23,804 23,804 23,804 Total financial liabilities 97,900 3,222,902 55,314 3,376,116 3,376,116 The Company and its subsidiaries made a valuation of their financial assets and liabilities in relation to market values based on available information and appropriate valuation methodologies. However the interpretation of market information as well as the selection of methodologies requires considerable judgment and reasonable estimates in order to produce adequate realizable values. As a result the estimates presented do not necessarily indicate the amounts which might be realized in the current market. The use of different market approaches and/or methodologies may have a significant effect on the estimated realizable values. 38 Telecomunicações de São Paulo S.A. - TELESP Notes to quarterly information (Continued) June 30, 2009 (In thousands of reais, unless otherwise stated) (A free translation of the original report issued in Portuguese) 32. Financial instruments (Continued) Interests in other companies The Company has direct and indirect interests in other companies resulting from the privatization process. These investments, measured at market value, consider the last quotation available in June 30, 2009 and March 31, 2009. The table below shows the composition of investments in other companies at market value as of June 30, 2009 and March 31, 2009 Consolidated % Partic. Jun/2009 Mar/2009 Portugal Telecom 1.21 191,291 Zon Multimédia 0.52 19,981 Other Investments 33,374 Total 244,646 Risk management policy The Company is exposed to many market risks as a result of its commercial operation, debts obtained to finance its activities and debt-related financial instruments. The principal market risk factors that affect the Companys business are detailed below: a) Exchange rate risk This risk arises from the possibility that the Company may incur losses due to exchange rate fluctuations which would increase the balances of loans financing and purchase commitments denominated in foreign currency and the related financial expenses. In order to minimize the risk of financial liabilities in foreign currency, the Company enters into hedge contracts (swaps) with financial institutions. The Companys indebtedness (R$97,855 in June 30, 2009) and the purchase commitment liabilities (R$17,416 in June 30, 2008) denominated in foreign currency are significantly affected by the foreign exchange rate risk. As of June 30, 2009, 2.95% (7.12% in March 31, 2009) of the debt was denominated in foreign currency (U.S. dollar and yen); the debt was covered by asset positions on currency hedge transactions (swaps for CDI). 39 Telecomunicações de São Paulo S.A. - TELESP Notes to quarterly information (Continued) June 30, 2009 (In thousands of reais, unless otherwise stated) (A free translation of the original report issued in Portuguese) 32. Financial instruments (Continued) Risk management policy (Continued) b) Interest rate risk This risk arises from the possibility that the Company may incur losses due to internal and external interest rate fluctuations affecting the Companys results (debentures and JBIC) and the short positions of derivatives at floating interest rates to cover the risks of foreign currency-denominated debts. Debt with BNDES is indexed to the TJLP (Long-term Interest Rate, set on a quarterly basis by the National Monetary Council), which remained stable at 6.25% p.a. from July 2007 to the end of June 2009. For the quarter beginning July 2009, the rate was reduced to 6% p.a., having a positive impact on this debt installment. In order to minimize its exposure to the local variable interest rate (CDI), the Company invests its excess cash, amounting to R$925,638 (R$1,775,778 at March 31, 2009), substantially in short-term investments (Bank Deposit Certificates) based on the CDI rate variation. The book values of these instruments approximate market values, since they may be redeemed in the short term. As of June 30, 2009 the Company also contracted CDI + 0.35% of CDI percentage swap with identical flows of those of debentures (note 15). In order to partially cover internal interest rate fluctuations in relation to debts exposed to CDI, the Company contracted short-term derivatives amounting to R$14,000 (CDI x Fixed swap), which transform a portion of net indebtedness associated to the variable interest rate (CDI) into a fixed debt. c) Debt acceleration risk As of June 30, 2009, the Companys loan and financing agreements contain restrictive clauses (covenants), typically applicable to such agreements, relating to cash generation, debt ratios and other restrictions. The Company has complied with these restrictive clauses in full, and such covenants do not restrict its ability to continue as a going concern. 40 Telecomunicações de São Paulo S.A. - TELESP Notes to quarterly information (Continued) June 30, 2009 (In thousands of reais, unless otherwise stated) (A free translation of the original report issued in Portuguese) 32. Financial instruments (Continued) Risk management policy (Continued) d) Credit risk This risk arises from the possibility that the Company may incur losses due to the difficulty in receiving amounts billed to its customers. The credit risk on accounts receivable is dispersed. The Company constantly monitors the level of accounts receivable and limits the risk of past-due accounts, interrupting access to telephone lines in case the customer does not pay the related bills in 30 days. Exceptions are made for telecommunication services that must be maintained for security or national defense reasons. As of June 30, 2009, the Companys customer portfolio had no subscribers whose receivables were individually higher than 1% of the total accounts receivable from services. The Company is also subject to credit risk related to temporary cash investments and receivables from swap transactions. The Company reduces this exposure by dispersing it among first line financial institutions. e) Derivatives All the Companys derivative instruments have the objective of providing hedge against the risk of variation in foreign exchange and external and internal interest rates arising from financial debts, according to the companys risk management policy. As such, any changes in risk factors generate an opposite effect on the hedged end. There are no derivative instruments for speculative purposes and liabilities in foreign exchange are hedged. The Company has internal controls over its derivative instruments, which, according to management, are adequate to control the risks associated with each market strategy. The Companys results derived from its derivative financial instruments indicate that the risks have been adequately managed. The Company and its subsidiaries calculate the effectiveness of these hedges in the beginning and on a continuous basis (quarterly), and hedges contracted at June 30, 2009 were considered effective in relation to debts of such coverage. As long as these derivative contracts are considered as hedge accounting according to CPC 14, the hedged debt is also adjusted to fair value in accordance with fair value hedge rules. 41 Telecomunicações de São Paulo S.A. - TELESP Notes to quarterly information (Continued) June 30, 2009 (In thousands of reais, unless otherwise stated) (A free translation of the original report issued in Portuguese) 32. Financial instruments (Continued) Fair value of derivative financial instruments The discounted cash flow method was used to determine the market value of financial liabilities (when applicable) and derivative instruments (currency and interest rate swap) considering expected settlement or realization of assets and liabilities at the market rates prevailing at balance sheet date. Fair values are calculated by projecting future operating flows, using BM&F Bovespa curves, and discounting to present value through market DI rates for swaps, as informed by BM&F Bovespa. The market values of currency coupon swaps vs. CDI were obtained through market currency rates in force at the balance sheet date and projected market rates were obtained from currency coupon curves. The coupon for positions indexed to foreign currencies was determined using the 360-calendar-day straight-line convention; the coupon for positions indexed to CDI was determined using the 252-workday exponential convention. The consolidated derivative financial instruments shown below are registered with CETIP, being all of them classified as swaps and do not require margin deposits. Accumulated effect Notional value Fair value June 2009 Amount Amount receivable / payable / Description Index Jun/2009 Mar/2009 Jun/2009 Mar/2009 (received) (*) (paid) (*) Swap Contracts Assets Foreign Currency (a) 209,365 246,992 Banco do Brasil JPY 105,698 158,184 - BES USD 3,155 3,276 - - Citibank JPY 73,676 57,691 - - Votorantim USD 26,836 27,841 - - Variable rates (CDI) (b) 1,500,000 1,521,348 - CDI + fixed Banco do Brasil rate 500,000 507,116 - CDI + fixed Citibank rate 400,000 405,693 - CDI + fixed HSBC rate 400,000 405,693 - CDI + fixed Votorantim rate 200,000 202,846 - Variable rates (c) Banco do Brasil CDI - - 42 Telecomunicações de São Paulo S.A. - TELESP Notes to quarterly information (Continued) June 30, 2009 (In thousands of reais, unless otherwise stated) (A free translation of the original report issued in Portuguese) 32. Financial instruments (Continued) Fair value of derivative financial instruments (Continued) Accumulated effect Notional value Fair value June 2009 Amount Amount receivable / payable / Description Index Jun/2009 Mar/2009 Jun/2009 Mar/2009 ( received) (*) (paid) (*) Liabilities Variable rates (a) (209,365) (249,950) - Banco do Brasil CDI (105,698) (119,002) - - BES CDI (3,155) (6,130) - Citibank CDI (73,676) (72,676) - Votorantim CDI (26,836) (52,142) - Variable rates (b) (1,500,000) (1,520,651) - - Banco do Brasil CDI (500,000) (506,856) - - Citibank CDI (400,000) (405,514) - - HSBC CDI (400,000) (405,531) - - Votorantim CDI (200,000) (202,750) - - Fixed rates Banco do Brasil CDI - - Total registrered The operations were entered into considering market rates indexed to the CDI (liability position), while the asset position is based on the same rates applicable to obligations. a) Swaps of foreign currency x CDI (derivative fair value of the R$97,861)  swap operations with several maturities until 2014, with the objective of hedging foreign exchange and interest rate changes in loan operations in foreign currency with these characteristics (debt fair value of R$97,855). b) Swap CDI + 0.35% x CDI percentage swap (derivative fair value of R$1,517,100 ) contracted swap operations maturing until 2010 with identical flow as of debentures (Note 14), to cover the risk of fixed spread (0.35%) (fair value of debentures, excluding premium of R$1,517,100). c) CDI x Fixed swap transactions (R$14,187)  swap transactions maturing in January 2010 with the intent of partially covering internal interest rate fluctuations in relation to foreign exchange payables relating to derivatives exposed to the CDI. The Company also has natural hedges in the form of short-term investments based on the CDI variation (R$925,638 at June 30, 2009). The book value of such investments approximates their market values, as they are redeemable in the short term. 43 Telecomunicações de São Paulo S.A. - TELESP Notes to quarterly information (Continued) June 30, 2009 (In thousands of reais, unless otherwise stated) (A free translation of the original report issued in Portuguese) 32. Financial instruments (Continued) Fair value of derivative financial instruments (Continued) The aging list of swap contracts as of June 30, 2009 is as follows: Swap contracts Maturity Amount payable/ receivable 2012 ahead 06/30/2009 Foreign Currency x CDI BANCO DO BRASIL 1,329 - - - 1,329 BES - - (3,301) - (3,301) CITIBANK (23,730) - - - (23,730) VOTORANTIM (4,058) (7,222) (3,128) (13,875) (28,283) CDI+Spread x CDI - - BANCO DO BRASIL 187 157 - - 344 CITIBANK 135 104 - - 239 HSBC 141 111 - - 252 VOTORANTIM 72 58 - - 130 CDI + fixed rate - - - BANCO DO BRASIL - (45) - - (45) Total For reporting purposes, the Company adopted the hedge accounting method for all of its derivatives. Under this methodology, both the derivative and the hedged item are measured at fair value. Only the derivative associated with the debentures was not considered pursuant to this methodology. For the six-month period ended June 30, 2009, derivative operations generated a net consolidated loss of R$52,824 (note 27). At June 30, 2009, 100.00% of the Companys foreign currency denominated debt was covered by asset positions on currency hedge transactions (swaps for CDI), which generated a net consolidated loss of R$54,254. The Company also has operations involving swap  CDI + spread vs. %CDI, in the principal amount of R$1,500,000, to cover fixed debentures spread, which generated gains of R$1,475 and CDI x Fixed swap transactions, which led to a consolidated net negative result of R$45 for the six-month period. At June 30, 2009, the balance of R$2,294 is recorded as assets and R$55.359 as liabilities, recognizing the position of derivatives as of that date. Gains and losses for the year ended June 30, 2009, grouped by contracts, were posted to profit and loss accounts (Note 27), as required by CVM Instruction No. 475/08. 44 Telecomunicações de São Paulo S.A. - TELESP Notes to quarterly information (Continued) June 30, 2009 (In thousands of reais, unless otherwise stated) (A free translation of the original report issued in Portuguese) 32. Financial instruments (Continued) Sensitivity analysis of the companys risk variables CVM Instruction requires listed companies to disclose, in addition to the provisions of item 59 of CPC Technical Pronouncement No 14 - Financial Instruments: Recognition, Measurement and Disclosure, a table showing the sensitivity analysis of each type of market risk inherent in financial instruments considered relevant by management and to which the company is exposed at the closing date of each reporting period, including all operations involving derivative financial instruments. In compliance with the foregoing, all the operations involving derivative financial instruments were evaluated considering a probable scenario and two scenarios that may adversely impact the Company. Under the probable scenario, the projected realization of derivative financial instruments considered the future market curves (currency and interest) of BM&F Bovespa upon maturity of each operation. In this context, the probable scenario does not produce impacts on the fair value of financial instruments reported in the financial statements. The two unfavorable scenarios considered 25% and 50% decreases, respectively, for the risk variables upon maturity of the financial instruments. Considering that the Company has derivative instruments only to cover its financial debt, the changes in scenarios offset by changes the related hedged items, thus indicating that the effects are practically null. For these operations, the Company reported the fair value of the hedged item (debt) and of the hedge derivative financial instrument on separate rows in the sensitivity analysis table in order to provide information on the Companys net exposure for each of the three mentioned scenarios, as shown below: 45 Telecomunicações de São Paulo S.A. - TELESP Notes to quarterly information (Continued) June 30, 2009 (In thousands of reais, unless otherwise stated) (A free translation of the original report issued in Portuguese) 32. Financial instruments (Continued) Sensitivity analysis  Net exposure 25% 50% Operation Risk Probable Decrease Decrease Hedge (long position) Derivatives (risk of USD decrease) 28,075 35,874 44,031 USD-denominated debt Debts (risk of USD increase) (28,069) (35,869) (44,027) Net Exposure 6 5 4 Hedge (long position) Derivatives (risk of JPY decrease) 69,786 87,271 104,773 JPY-denominated debt Debts (risk of JPY increase) (69,786) (87,271) (104,773) Net Exposure - - - Hedge (long position) Derivatives (risk of CDI decrease) 1,517,100 1,553,656 1,589,628 Debentures (CDI) Debentures (risk of CDI increase) (1,517,100) (1,553,656) (1,589,628) Net Exposure - - - Hedge (Long position) Derivatives (risk of CDI increase) (1,667,980) (1,669,320) (1,670,543) Hedge (Long position) Derivatives (risk of CDI decrease) 14,187 14,334 14,480 Net Exposure (1,653,793) (1,654,986) (1,656,063) Effect on changes in fair value (1,193) (2,270) Assumptions for analysis of sensitivity Risk variable Probable 25% Decrease 50% Decrease USD 1.952 2.440 2.927 JPY 0.020 0.025 0.030 CDI 9.11% 11.39% 13.67% The net exposure in CDI shown in the sensitivity analysis does not reflect the Companys total exposure to the internal interest rate, considering that, as previously mentioned, the Company uses short-term investments based on the CDI rate variation as a partial natural hedge (R$925,638 at June 30, 2009). In order to derive the net exposure, all derivatives were considered at fair value, as well as their associated debts (hedged items). While the fair values shown in the table above are based on the status of the portfolio as of June 30, 2009, they do not reflect an estimated realization in view of the market dynamics, always monitored by the Company. The use of different assumptions may significantly impact estimates. 46 Telecomunicações de São Paulo S.A. - TELESP Management comments on consolidated performance (In millions of reais, unless otherwise stated) (A free translation of the original issued in Portuguese) June 30, 2009 Variation Jun/09 Jun/08 % R$ Gross operating revenues 11,702.9 11,173.7 4.7 529.2 Net operating revenues 7,894.6 7,754.2 1.8 140.4 Cost of services provided (4,595.2) (4,231.9) (8.6) (363.3) Financial income/expenses, net (87.2) (322.4) 73.0 235.2 Operating income/expenses (1,563.3) (1,754.5) 10.9 191.2 Operating profit 1,648.8 1,445.4 14.1 203.4 Net income for the period 1,027.9 1,108.4 (7.3) (80.5) 1. Accumulated net operating revenues until June 2009 totaled R$7,894.6 million, which, compared with R$7,754.2 million recorded in the same prior-year period, represents an increase of R$140,4 million, or 1.8%. Such changes are mainly due to rise in the Paid TV services and broadband services, by increasing revenues from assignment of media and national long-distance, besides the rate adjustment of 3.01% with the effect from July 2008. Such effects were partially offset against the fall in revenues from public payphones, local services; the latter is justified for the fall in the line services and the sale of Duos and Trios that offer flat rates with unlimited local calls. Also, we saw an increase in deductions justified by higher discounts granted in the period. 2. Cost of services provided increased by R$363.3 or 8.6%, chiefly resulting from customer service, advertisement and TV content, maintenance of private terminals, telecommunications service commissions besides the rental expenses on last mile traffic equipment from other carriers and infrastructure equipment, also interconnection expenses, growth in mobile traffic, with use of code 15 (code for selection of service provider). Such effects were partially offset against the fall in expenses with materials, the fall in cost of sales to corporate customers and calling card expenses. 3. The negative financial result improved by R$235.2 million or 73%, justified by reduction in interest on shareholders equity, the CDB investment gains and the monetary variations of the escrow deposits up date. Such effects were partially offset against interest expenses with loans taken out with BNDES and contingencies (civil and labor). 47 Telecomunicações de São Paulo S.A. - TELESP Management comments on consolidated performance (Continued) (In millions of reais, unless otherwise stated) (A free translation of the original issued in Portuguese) June 30, 2009 Financial Income/Expenses, Net Variation Quarterly comparison Jun/09 Jun/08 % R$ Financial income/expenses 108.6 60.8 78.6 47.8 Hedge operations (52.8) (41.1) (28.5) (11.7) IOF (1.9) (1.5) (26.7) (0.4) Interest receivable 17.8 16.3 9.2 1.5 Interest payable (221.5) (197.8) (12.0) (23.7) Monetary/exchange variations 79.1 53.8 47.0 25.3 Other Operating Income (expense), Net (16.5) (12.9) (27.9) (3.6) Interest on shareholders equity - (200.0) 100.0 200.0 Financial income/expenses, net (87.2) (322.4) 73.0 235.2 4. Operating income recorded a 14.1% increase when compared to the same prior-year period. This result is partly due to increase in data transmission revenues, cable and broadband services, combined with reduction in personnel expenses, against increase in Fixed-Mobile interconnection service expenses, infrastructure rent expenses, telesales expenses, purchase of content by Telefônica Televisão and maintenance/upkeep of access network. 5. Physical Data (*) Progress of the major physical data: Unit Jun/09 Jun/08 Variation % Fixed lines in service Line 11,474,276 11,893,468 (3.5) Local traffic Minutes recorded Min. thou 24,317,632 26,357,173 (7.7) Exceeding minutes Min. thou 11,250,789 14,652,538 (23.2) Public payphones in operation Equipment 250,272 250,297 (0.0) ADSL  Speedy in operation Capacity 2,726,755 2,295,308 18.8 Digital TV (DTH and MMDS) User 514,335 346,894 48.3 (*) Not reviewed by independent auditors. 48 Telecomunicações de São Paulo S.A. - TELESP Management comments on consolidated performance (Continued) (In millions of reais, unless otherwise stated) (A free translation of the original issued in Portuguese) June 30, 2009 6. Investments The Company confirms the long-term commitment of the Telefônica Group in Brazil, to both maintenance and socialization of the traditional services and provision of broader and better services to its clients. Up to June 30, 2009, the Company invested the consolidated amount of R$903.6 million. 6.1 Sale of telephone lines (*) The quarter ended June 2009 recorded a total of 11,474,276 lines in operation, of which 72.3% are residential clients, 14.4% are non-residential clients, 7.8% are companies, and the remaining refers to lines for own use and public telephones. 6.2 Public Use Telephone (*) The Company maintains a network of 250,272 public use telephones to meet the demand of the population in the state of São Paulo and in order to continue complying with the regulating agencys determination. (*) Not reviewed by independent auditors. 7. Anatel 7.2 Goals The quality and universalization goals of the Fixed Switched Telephone Services (STFC) may be monitored on the National Communications Agency (ANATEL) electronic page, at www.anatel.gov.br 7.3 Concession contract The STFC concession contract was postponed on December 22, 2005 to a further 20 years and may be amended on December 31, 2010, 2015 and 2020. Such condition enables that ANATEL establish new terms and quality and universalization goals, based on the conditions prevailing at the time. 49 Telecomunicações de São Paulo S.A. - TELESP Management comments on consolidated performance (Continued) (In millions of reais, unless otherwise stated) (A free translation of the original issued in Portuguese) June 30, 2009 8. Highlight Operations (*) Duos and Trios Telefônica - combo packs including pay-TV, broadband and local call services are offered throughout the companys concession area. In 2007, the Company established a commercial and operational partnership with TVA, strengthening and expanding even more its integrated pay-TV offering. Posto de Trabalho Informático(PDTI) - launched in 2007 to offer a customized IT infrastructure solution to the corporate clients. Through monthly fees, Telesp offers a package with voice, data, internet access, network and equipment management services for small, mid-sized and large clients. The IT and communication services integrated offer is one of the Companys strategic initiatives for the corporate market. Paid TV channels  these are provided through packages or stand-alone offers, by satellite (DTH) and MMDS (Multichannel Multipoint Distribution Service). In 2Q09, the Company clients totaled 514,335, representing an increase of 2.4% in relation to 1Q09 and of 48.3% in relation to 2Q08. We should point out that Telesp recently reviewed its commercial policy practice for cable TV, with a view to better servicing the different market segments. Broadband - offered through the brand Speedy and Ajato. In June 2009, 2,726,755 clients were serviced, a 2.6% increase in relation to 1Q09. Compared to 2Q08, growth was 18.8%, in line with the growth rate over the last quarters. Investments in broadband are priority and reinforce Telesps commitment to its clients to increase the offer and quality of its products and services. (*) Not reviewed by independent auditors. 9. Tariff Adjustments Tariff adjustment of 2008 (a) Tariff adjustment for fixed to fixed calls, effective as of July 24, 2008. Tariff increase of 3.01% for Local and National Long Distance (LDN) services. Local network tariffs (TU-RL) also increased by 3.01% as of July 24, 2008. (b) Tariff adjustment of 3.01% for fixed to mobile calls (VC1, VC2 and VC3), effective as of July 24, 2008. Local network tariffs (VUM) also increased by 2.06% as of July 24, 2008. 50 Telecomunicações de São Paulo S.A. - TELESP Management comments on consolidated performance (Continued) (In millions of reais, unless otherwise stated) (A free translation of the original issued in Portuguese) June 30, 2009 10. Number portability In September, 2008, the number portability process was commercially introduced for companies offering similar services. Accordingly, fixed and mobile service clients may keep their telephone number when changing operators or addresses, provided that the change is requested in the same local area. Thus, Telesp strengthened its customer loyalty and retention efforts, although the volume of number portability requests is not significant at this point. The number portability process was concluded in the country in March 2009. 11. Message from Management On June 22, 2009, the National Telecommunications Agency (ANATEL) determined that Telesp temporarily suspend the sale of the Speedy Service. ANATEL requested that the Company prepare, within 30 days, a plan to guarantee the use and availability of the Speedy Service, containing measures related to contingency planning, change management, implementation of network redundancy and critical systems, operational planning and corresponding schedule. On June 26, 2009, the Stability Plan was presented to the Agency, before the established date, with network stabilization measures involving improvement in the IP (Internet Protocol) network and DNS (Domain Name Server). On July 17, 2009, Telesp informed the Agency about conclusion of the Stability Plan implementation, and awaits its validation. Concurrently, the Company continues working on its Plan for Broadband Capacity Expansion, estimated to be concluded by the end of 2009. 12. Additional Information For further details on the Companys performance, please refer to the Press Release at www.telefonica.com.br. 51 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TELESP HOLDING COMPANY Date: August 25, 2009 By: /s/ Norair Ferreira do Carmo Name: Norair Ferreira do Carmo Title: Investor Relations Director
